         Case 2:20-cv-01294-KRS-CG Document 12 Filed 03/17/21 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

ODELL WALKER, JR.,

              Plaintiff,
v.                                                              No. CV 20-1294 KRS/CG

ENHANCED RECOVERY COMPANY, LLC,

              Defendant.

                                 ORDER TO SHOW CAUSE

        THIS MATTER is before the Court on review of the record. On February 5, 2021,

Mr. Walker filed a redacted and a non-redacted version of his Settlement Agreement and

Release of Liability (the “Agreement”), (Doc. 9), (Doc. 10). On February 8, 2021, the Court

ordered the parties to submit closing documents by March 10, 2021. (Doc. 11). While this

deadline has passed, the parties have not filed closing documents or requested an

extension from the Court. The Federal Rules of Civil Procedure permit a plaintiff to dismiss

his own case for any reason, provided the defendant has not yet served an answer or a

motion for summary judgment. Fed. R. Civ. P. 41(a)(1)(A)(i). The plaintiff’s filing of a notice

of dismissal in this circumstance would end the case without the need for further action.

        IT IS THEREFORE ORDERED that if this case has settled, Mr. Walker shall file a

pleading styled “Notice of Voluntary Dismissal,” signed by Mr. Walker, on or before April 9,

2021.

        IT IS FURTHER ORDERED that if this case has not settled, Mr. Walker shall notify

the Court of that in writing on or before April 9, 2021.

        IT IS SO ORDERED.

                                   _____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
